IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                           :   No. 2460 Disciplinary Docket No. 3
                                           :
MICHAEL JOSEPH SAVONA                      :   Board File No. C2-17-940
                                           :
                                           :   (United States District Court, Eastern
                                           :   District of Pennsylvania, No. 2:18-cr-0032)
                                           :
                                           :   Attorney Registration No. 78076
                                           :
                                           :   (Bucks County)


                                        ORDER


PER CURIAM
       AND NOW, this 9th day of April, 2018, upon consideration of the Joint Petition for

Temporary Suspension, Michael Joseph Savona is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.